Filed 4/7/22

                            CERTIFIED FOR PUBLICATION


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                       DIVISION TWO



 EVERARDO RODRIGUEZ et al.,

          Plaintiffs and Appellants,               E073766

 v.                                                (Super.Ct.No. RIC1807727)

 FCA US, LLC,                                      OPINION

          Defendant and Respondent.



        APPEAL from the Superior Court of Riverside County. L. Jackson Lucky IV,

Judge. Affirmed.

        Rosner, Barry & Babbitt, Hallen D. Rosner, Arlyn L. Escalante; Knight Law

Group, Steve Mikhov, and Roger R. Kirnos for Plaintiffs and Appellants.

        Clark Hill, David L. Brandon, Georges A. Haddad; Horvitz & Levy, Lisa

Perrochet, and Shane H. McKenzie for Defendant and Respondent.




                                            1
       This appeal from a grant of summary judgment involves the Song-Beverly

Consumer Warranty Act (the Act) (Civ. Code, § 1790 et seq.)—also known as

California’s “Lemon Law”—which provides special consumer remedies to purchasers of

new cars covered by express warranties.1 The remedy at issue here, commonly called the

“refund-or-replace” provision, requires a manufacturer to replace a defective “new motor

vehicle” or make restitution if, after a reasonable number of attempts, the manufacturer

(or its representative) is unable to repair the vehicle to conform to the applicable express

warranty. (§ 1793.2, subd. (d)(2).) The Act defines “new motor vehicle” as a new vehicle

purchased primarily for personal (nonbusiness) purposes but also specifies that the term

includes “a dealer-owned vehicle and a ‘demonstrator’ or other motor vehicle sold with a

manufacturer’s new car warranty.” (§ 1793.22, subd. (e)(2).)

       Plaintiffs Everardo Rodriguez and Judith Arellano purchased a two-year-old

Dodge truck from a used car dealership. The truck had over 55,000 miles on it and,

though the manufacturer’s basic warranty had expired, the limited powertrain warranty

had not. After experiencing electrical defects with the truck, plaintiffs sued the

manufacturer, FCA US, LLC (Chrysler),2 for violation of the refund-or-replace provision.

FCA moved for summary judgment, arguing the truck was not a “new motor vehicle,”

and the trial judge agreed.



       1Unlabeled statutory citations refer to the Civil Code.
       2FCA, or Fiat Chrysler Automobiles, is the parent company that oversees
Chrysler and Dodge, among other brands. (Santana v. FCA US, LLC (2020) 56
Cal.App.5th 334, 339.)
                                              2
       The sole issue in this case is whether the phrase “other motor vehicle sold with a

manufacturer’s new car warranty” covers sales of previously owned vehicles with some

balance remaining on the manufacturer’s express warranty. We conclude it does not and

that the phrase functions instead as a catchall for sales of essentially new vehicles where

the applicable warranty was issued with the sale. We therefore affirm.

                                              I

                                           FACTS

       In 2013 plaintiffs purchased a 2011 Dodge Ram 2500 from the Pacific Auto

Center in Fontana. The truck originally came with a basic three-year/36,000 mile

bumper-to-bumper warranty and a five-year/100,000 mile limited powertrain warranty,

which covers the engine, transmission, and drive system. At the time of the sale, the truck

had over 55,000 miles on it and its basic warranty had expired, though an unspecified

balance remained on the powertrain warranty.

       A year later, the truck’s check engine light came on and plaintiffs took it to an

authorized Chrysler dealer in Hemet for repair. The dealer appeared to fix the issue, but

over the next year or so (through May 2015), the check engine light came on repeatedly,

necessitating five additional trips to the same dealer for service.

       On April 30, 2018, plaintiffs sued FCA alleging four causes of action, only one of

which is at issue in this appeal—violation of section 1793.2, subdivision (d)(2), the Act’s

“new motor vehicle” refund-or-replace provision. Plaintiffs alleged the truck suffered

defects in its Totally Integrated Power Module (TIPM), an enclosed device in the engine


                                              3
compartment that contains a circuit board and regulates electrical power to most of the

truck’s systems. (Santana v. FCA US, LLC, supra, 56 Cal.App.5th at p. 339.) They

alleged they had afforded FCA a reasonable number of attempts to fix the issues with the

TIPM and, because FCA failed to do so, they were entitled to a refund of the truck’s sale

price or a replacement vehicle.

       FCA filed a motion for summary judgment, arguing plaintiffs’ claim failed

because the manufacturer’s refund-or-replace provision applies to new vehicles only, and

it was undisputed plaintiffs purchased the truck used. FCA presented evidence that the

Pacific Auto Center is an unaffiliated, third party reseller and therefore was not one of its

representatives at the time of sale. It also presented evidence that no warranties were

issued at the time of sale.

       After a hearing on the motion, Riverside County Superior Court Judge Jackson

Lucky concluded a previously owned vehicle sold with a balance remaining on one of the

manufacturer’s express warranties does not qualify as a “new motor vehicle” under the

Act. The judge entered judgment in favor of FCA, and plaintiffs timely appealed.

                                             II

                                        ANALYSIS

       A.     Standard of Review

       A party moving for summary judgment bears an overall burden of persuasion to

demonstrate there is no triable issue of material fact and they are entitled to judgment as a

matter of law. (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 845.) “In


                                              4
reviewing a defense summary judgment, we apply the traditional three-step analysis used

by the trial court, that is, we (1) identify the pleaded issues, (2) determine if the defense

has negated an element of the plaintiff’s case or established a complete defense, and if

and only if so, (3) determine if the plaintiff has raised a triable issue of fact.” (Meddock v.

County of Yolo (2013) 220 Cal.App.4th 170, 175.)

       Where, as here, we are asked to answer a purely legal question of statutory

interpretation based on undisputed facts, we independently construe the relevant statutory

provisions. (Atkinson v. Elk Corp. (2003) 109 Cal.App.4th 739, 749-750.) Because the

language of the provision is the most reliable indicator of legislative intent, we start there,

giving the words their plain and commonsense meaning within the context in which they

appear. (Coalition of Concerned Communities, Inc. v. City of Los Angeles (2004) 34

Cal.4th 733, 737.) “If the language is unambiguous, ‘then the Legislature is presumed to

have meant what it said, and the plain meaning of the language governs.’ [Citation.] ‘If

the statutory language permits more than one reasonable interpretation, courts may

consider other aids, such as the statute’s purpose, legislative history, and public policy.’”

(Kirzhner v. Mercedes-Benz USA, LLC (2020) 9 Cal.5th 966, 972 (Kirzhner).)

       B.      The Song-Beverly Act

       Because we do not read statutory provisions in isolation, we consider the broader

statutory context in which the definition of “new motor vehicles” applies before turning

to the definition itself.




                                               5
              1.     Statutory framework

       “The Song-Beverly Act is a remedial statute designed to protect consumers who

have purchased products covered by an express warranty.” (Robertson v. Fleetwood

Travel Trailers of California, Inc. (2006) 144 Cal.App.4th 785, 798.) To that end, it

regulates warranty terms and imposes service and repair obligations on the parties who

issue the warranties. (Joyce v. Ford Motor Co. (2011) 198 Cal.App.4th 1478, 1486.)

       The Act defines the parties who issue warranties as follows. A manufacturer is an

entity “that manufactures, assembles, or produces consumer goods.” (§ 1791, subd. (j).)

A distributor is an entity “that stands between the manufacturer and the retail seller in

purchases, consignments, or contracts for sale of consumer goods.” (§ 1791, subd. (e).) A

seller or retailer is an entity “that engages in the business of selling or leasing consumer

goods to retail buyers.” (§ 1791, subd. (l).)

       The Act requires that where a manufacturer sells “consumer goods” accompanied

by an express warranty, it must maintain local repair facilities “to carry out the terms of

those warranties.” (§ 1793.2, subd. (a)(1)(A).) Importantly, “consumer goods” are

defined as “any new product or part thereof that is used, bought, or leased for use

primarily for personal, family, or household purposes, except for clothing and

consumables.” (§ 1791, subd. (a), italics added.) If, “after a reasonable number of

attempts” the manufacturer is unable to conform the consumer goods to the applicable

express warranty, the refund-or-replace provision kicks in, and “the manufacturer shall




                                                6
either replace the goods or reimburse the buyer in an amount equal to the purchase price

paid by the buyer.” (§ 1793.2, subd. (d)(1).)

       The Act also provides for implied warranties of merchantability and fitness for

“consumer goods”—i.e., new products. (§§ 1791.1, subd. (c), 1792.) These implied

warranties may not last less than 60 days or more than one year after the sale of the

consumer goods to which they apply, and liability for their breach lies with the

manufacturer. (§§ 1791.1, subd. (c), 1792.)

       That’s not to say the Act has no protections for used goods; it does, but the

protections are limited and bind the seller or distributor of the used product. (§ 1795.5.)

Section 1795.5 provides express warranty protections for used goods only where the

entity selling the used product issues an express warranty at the time of sale. The

provision states: “Notwithstanding the provisions of subdivision (a) of Section 1791

defining consumer goods to mean “new” goods, the obligation of a distributor or retail

seller of used consumer goods in a sale in which an express warranty is given shall be the

same as that imposed on manufacturers under this chapter.” (Italics added.) “It shall be

the obligation of the distributor or retail seller making express warranties with respect to

used consumer goods (and not the original manufacturer, distributor, or retail seller

making express warranties with respect to such goods when new) to maintain sufficient

service and repair facilities within this state to carry out the terms of such express

warranties.” (§ 1795.5, subd. (a), italics added.)




                                                7
       The Act also provides implied warranties for used products. These are shorter than

the implied warranties for new products; their maximum duration is three months.

(§ 1795.5, subd. (c).) As is the case with liability for breach of express warranties, “in the

sale of used consumer goods, liability for breach of implied warranty lies with

distributors and retailers, not the manufacturer,” unless the manufacturer issues a new

warranty along with the sale of the used good. (Ruiz Nunez v. FCA US LLC (2021) 61

Cal.App.5th 385, 398 (Nunez), italics added; see also Kiluk v. Mercedes-Benz USA, LLC

(2019) 43 Cal.App.5th 334, 339-340 (Kiluk) [“The Song-Beverly Act provides similar

remedies in the context of the sale of used goods, except that the manufacturer is

generally off the hook”].)

       Thus, a hallmark of the Act is that its consumer protections apply against the party

who sold the product to the buyer and issued the express warranty. With this framework

in mind, we turn to the refund-or-replace provision at issue and the definition of “new

motor vehicle.”

              2.     The “new motor vehicle” refund-or-replace provision

       In 1982, the Legislature amended the Act to include provisions specifically

applicable to motor vehicles; this amendment became known as the Lemon Law. (Jensen

v. BMW of North America, Inc. (1995) 35 Cal.App.4th 112, 123 (Jensen).) The motor

vehicle refund-or-replace provision—section 1793.2, subdivision (d)(2)—is similar to the

general, consumer goods refund-or-replace provision, except that it requires the

manufacturer to provide the remedy “promptly” and contains vehicle-specific rules


                                              8
regarding both replacement and restitution. (§ 1793.2, subd. (d)(2).) Like its consumer

goods counterpart, section 1793.2, subdivision (d)(2) applies to sales of new vehicles

only; specifically, it applies to “a new motor vehicle, as that term is defined in paragraph

(2) of subdivision (e) of Section 1793.22.”

       Initially, the Act’s definition of “new motor vehicle” consisted of a single sentence

describing the term as any “new motor vehicle which is used or bought for use primarily

for personal, family, or household purposes.” (Former § 1793.2, subd. (e)(4)(B), Stats.

1982, ch. 388, § 1, p. 1723; Park City Services, Inc. v. Ford Motor Co., Inc. (2006) 144

Cal.App.4th 295, 304.) But over the years, the definition underwent several amendments

to include certain types of vehicles that didn’t obviously or technically satisfy the general

definition.

       The current definition, located in section 1793.22, subdivision (e)(2) provides:

“‘New motor vehicle’ means a new motor vehicle that is bought or used primarily for

personal, family, or household purposes. ‘New motor vehicle’ also means a new motor

vehicle with a gross vehicle weight under 10,000 pounds that is bought or used primarily

for business purposes by a person . . . or any other legal entity, to which not more than

five motor vehicles are registered in this state. ‘New motor vehicle’ includes the chassis,

chassis cab, and that portion of a motor home devoted to its propulsion, . . . [and] a

dealer-owned vehicle and a ‘demonstrator’ or other motor vehicle sold with a

manufacturer’s new car warranty . . . . A demonstrator is a vehicle assigned by a dealer




                                              9
for the purpose of demonstrating qualities and characteristics common to vehicles of the

same or similar model and type.” (Italics added.)

       C.     Plaintiffs’ Truck Is Not a “New Motor Vehicle”

       Plaintiffs argue the phrase “other motor vehicle sold with a manufacturer’s new

car warranty” describes their truck because it still had a balance remaining on an express

warranty from the manufacturer—the limited powertrain warranty—when Pacific Auto

Center sold it to them. FCA argues the phrase qualifies dealer-owned cars and

demonstrators and thus refers to vehicles that, like those two types of vehicles, have not

been previously sold and are sold with new or full warranties. FCA argues plaintiffs’

interpretation is at odds with the rest of the Act’s definition of “new motor vehicles.”

While we acknowledge that in isolation the phrase “other motor vehicle sold with a

manufacturer’s new car warranty” could arguably refer to any car sold with a

manufacturer’s warranty still in force, we agree with FCA that context clearly requires a

more narrow interpretation. Context is a fundamental aspect of statutory interpretation,

and here it’s key to discerning the phrase’s meaning. (Kirzhner, supra, 9 Cal.5th at p. 972

[“We do not consider statutory language in isolation; instead, we examine the entire

statute to construe the words in context”].)

       To begin with, the phrase appears in a definition of new motor vehicles. That fact

alone strongly suggests the Legislature did not intend the phrase to refer to used (i.e.,

previously sold) vehicles. But, more importantly, the phrase is preceded by “a dealer-

owned vehicle and demonstrator,” which comprise a specific and narrow class of


                                               10
vehicles. Though they have not been previously sold to a consumer, demonstrators and

dealer-owned cars are used in the sense that they will have been driven for various

purposes before sale. As such, they will necessarily have more miles on their odometers

than the typical vehicle in a dealer’s new car inventory. What makes these vehicles

unique is that even though they aren’t technically new, manufacturers (or their dealer-

representatives) treat them as such upon sale by providing the same type of

manufacturer’s warranty that accompany new cars.

       In other words, demonstrators and dealer-owned vehicles comprise a narrow

category of basically new vehicles—they have never been previously sold to a consumer

and they come with full express warranties. Given this context, we think the most natural

interpretation of the phrase “other motor vehicle sold with a manufacturer’s new car

warranty” is that it, too, refers to vehicles that have never been previously sold to a

consumer and come with full express warranties.

       Plaintiffs urge us to construe the phrase “other motor vehicle sold with a

manufacturer’s new car warranty” as a distinct item in a list of three types of vehicles—a

standalone category of previously sold vehicles that are conceptually distinct from dealer-

owned vehicles and demonstrators. But the provision’s grammatical structure signals the

list contains two types of vehicles, not three. If the list contained three distinct types of

vehicles, we would expect to see commas separating the types. Instead, the use of “and”

and “or” to separate the three items indicates the Legislature structured the provision as a

list of two vehicles (dealer-owned vehicles “and” demonstrators) followed by an


                                              11
adjectival clause qualifying or describing those vehicles. This organization reveals that,

rather than create a new and different class of vehicles, the phrase was intended to

function as a catchall provision to cover a narrow class vehicle—the previously driven,

but basically new (i.e., not previously sold) car.

       Indeed, nothing about the wording or structure of the provision indicates the

Legislature intended to expand the definition of “new motor vehicle” to include used

vehicles sold with some part of the manufacturer’s warranty still in force. And the

expansion would be a significant one, as there is no standard length for the express

warranties that manufacturers issue. Some bumper-to-bumper warranties last for one year

or 12,000 miles while others for five years and 60,000 miles, and some limited warranties

last 10 years or more. Even a warranty like the one here—three years or 36,000 miles—

could see several different owners before it expires. We think if the Legislature intended

to expand the definition of “new motor vehicle” to include a potentially vast category of

used cars it would have done so more clearly and explicitly than tucking it into a

reference to demonstrators and dealer-owned vehicles.

       As we read the phrase, its clear purpose is to function as a catchall to ensure that

manufacturers cannot evade liability under the Act by claiming a vehicle doesn’t qualify

as new because the dealership hadn’t actually used it as a demonstrator. For example, the

phrase would cover a car used by the manufacturer or dealer for any purpose (say, a

service loaner), so long as the car was sold as if it were new—that is, with a full new car

warranty.


                                             12
       We also note that plaintiffs’ interpretation raises more questions than it answers.

For example, how would the Act treat a car that was sold by private seller before

eventually ending up at a used car dealership? It’s clear the Act doesn’t cover products

purchased in private sales (§ 1791, subd. (l)), but if our hypothetical car were purchased

from the used car dealership before its warranties expired, would it transform from a used

vehicle back to new upon its third sale?

       Another question is whether a buyer who purchases a used car with only a few

miles remaining on the original warranty would be entitled to the same protection as the

original buyer. If so, what would constitute “a reasonable number of attempts” to repair

the vehicle? (§ 1793.2, subd. (d)(2).) We would either have to conclude the refund-or-

replace remedy is toothless for such buyers or permit them to use previous owners’ repair

experiences towards their claim. We doubt the Legislature intended to create such

confusion when it created the “dealer-owned vehicle/demonstrator” category of “new

motor vehicle.” (See Alford v. Pierno (1972) 27 Cal.App.3d 682, 688 [courts should

interpret statutory language to “produce a result that is reasonable” and to “promote

rather than defeat the general purpose and policy of the law”].)

       The problems with plaintiffs’ interpretation only increase when we consider the

phrase in the broader context of the Act as a whole. As we’ve seen, the Act makes it clear

when a provision applies to used or previously owned products by including the term

“used” in the provision. Notably, that term is absent from the definition of “new motor

vehicle” as well as from the manufacturer’s refund-or-replace provision. Instead, the


                                             13
Legislature created a separate, seller refund-or-replace provision for used goods. The fact

that provision places liability on the party who issues the warranty along with the sale

(the seller) and explicitly disclaims any liability on the part of the manufacturer is another

strong indication the phrase at issue functions as a catchall for vehicles that have not been

previously sold and that come with full warranties. (§ 1795.5.)

       Our examination of the entire Act yields two additional reasons for concluding the

phrase doesn’t cover subsequent sales of vehicles with unexpired manufacturer’s

warranties. First, the Act defines “express warranty” as any “written statement arising out

of a sale to the consumer of a consumer good pursuant to which the manufacturer . . .

undertakes to preserve or maintain the utility or performance of the consumer good . . . .”

(§ 1791.2, subd. (a)(1), italics added.) In plaintiffs’ case, the limited powertrain warranty

did not “aris[e] out of” the sale, it transferred to plaintiffs by operation of law along with

title to the truck. The warranty arose from the initial sale to the truck’s first buyer.

       Second, as part of the Motor Vehicle Warranty Adjustment Programs (§§ 1795.90-

1795.93), the Act requires manufacturers to notify all “consumers” of any warranty

adjustments regarding safety or emissions-related recalls, and defines “consumer” as

“any person to whom the motor vehicle is transferred during the duration of an express

warranty.” (§ 1795.90, subd. (a), italics added.) This definition of “consumer” indicates

the Legislature is aware of the distinction between warranties that arise out of a sale and

those that transfer to subsequent purchasers as a result of a sale. The lack of reference to

transferred warranties in the definition of “new motor vehicle” suggests the Legislature


                                              14
made a deliberate choice not to include sales of used vehicles accompanied by unexpired

express warranties.

       Based on all of these textual reasons, we conclude the phrase “other motor vehicle

sold with a manufacturer’s new car warranty” unambiguously refers to cars that come

with a new or full express warranty. But even if this meaning weren’t readily apparent

from the statute, the Act’s legislative history would convince us the phrase refers to

vehicles sold with full warranties. The phrase was added to the Act’s definition of “new

motor vehicle” in 1987 with the enactment of Assembly Bill Number 2057. The enrolled

bill report explains that our lawmakers deemed it necessary to add “dealer-owned

vehicles and ‘demonstrator’ vehicles sold with a manufacturer’s new car warranty” to

the definition of “new motor vehicles” because “[s]ome buyers [were] being denied the

remedies under the lemon law because their vehicle is a ‘demonstrator’ or ‘dealer-owned’

car, even though it was sold with a new car warranty.” (Dept. Consumer Affairs,

Enrolled Bill Rep. on Assem. Bill No. 2057 (Sept. 25, 1987) pp. 3, 5, italics added.) This

discussion indicates the amendment was intended to provide relief to a narrow class of

consumers by targeting a specific type of vehicle—the basically new car. Notably absent

from the discussion is any mention of used vehicles. Indeed, we found no reference to

used vehicles in any of the legislative materials regarding Assembly Bill Number 2057.

One would assume that if the amendment proposed to expand manufacturers’ liability

under the Act to a large class of used vehicles, such a change to the status quo would

warrant mention if not discussion.


                                             15
       As far as we’re aware, the issue before us is one of first impression; no California

court has addressed whether a used car purchased from a retail seller unaffiliated with the

manufacturer qualifies as a “new motor vehicle” simply because there is some balance

remaining on the manufacturer’s warranty. There is, however, one federal case directly

on point, and it reaches the same conclusion we do.

       In Johnson v. Nissan N.Am., Inc. (N.D. Cal. 2017) 272 F.Supp.3d 1168, the

plaintiff sued Nissan under the manufacturer’s refund-or-replace provision after the car

she purchased from a used car dealership suffered alleged defects. She argued she was

entitled to relief because her car was still under Nissan’s three-year or 36,000-mile basic

warranty. The court disagreed and dismissed her claim on the ground her car was not a

“new motor vehicle.” The court explained that because the plaintiff “purchased her car

through CarMax, a third-party reseller” the only way she would be entitled to the Act’s

express warranty protections was if CarMax “extended express and implied warranties to

her.” (Id. at p. 1179.) Such is the case here. The record doesn’t indicate whether Pacific

Auto Center issued any warranties to plaintiffs, but that would be the only way they could

seek a refund or replacement under the Act.

       Plaintiffs argue Jensen is on point, but we find the case easily distinguishable.

Jensen involved a lease by a manufacturer-affiliated dealer who issued a full new car

warranty along with the lease. The issue was whether the leased car qualified as a “new

motor vehicle” under the Act. Plaintiff had learned of the car through a newspaper ad

offering leases of “BMW demonstrators.” (Jensen, supra, 35 Cal.App.4th at p. 119.)


                                              16
When she arrived at the dealership—a BMW-authorized dealership—the car had 7,565

miles on its odometer. The salesperson told her this was because it had previously been

used by BMW as a demonstrator. The plaintiff agreed to lease the car and the salesperson

gave her BMW’s 36,000-mile warranty “on top” of the miles already on the odometer.

(Ibid.) As it turned out, the salesperson was wrong and the car was not in fact a

demonstrator; it had been previously owned by the BMW Leasing Corporation and

registered in New Jersey.

       BMW tried to use that fact to its advantage in court, arguing the car didn’t qualify

as a “new motor vehicle” because it wasn’t in fact a demonstrator. BMW argued that the

car didn’t qualify as “other motor vehicle sold with a manufacturer’s new car warranty”

because the category “clarifies the word ‘demonstrator’ and is not intended as a separate

category.” (Jensen, supra, 35 Cal.App.4th at p. 122.) The court rejected BMW’s position

and concluded the car qualified as a new vehicle because BMW’s representative issued a

new car warranty with the lease. (Ibid.) The court also rejected BMW’s interpretation of

the phrase “other motor vehicle sold with a manufacturer’s new car warranty,” reasoning

that the phrase referred to “cars sold with a balance remaining on the manufacturer’s new

motor vehicle warranty.” (Id. at p. 123.) Plaintiffs seize on this statement to argue their

interpretation is correct.

       Though we think Jensen was correctly decided, we agree with Dagher that its

statement about “the Act’s coverage for subsequent purchasers of vehicles with a balance

remaining on the express warranty must be read in light of the facts then before the court


                                             17
and are limited in that respect.” (Dagher v. Ford Motor Co. (2015) 238 Cal.App.4th 905,

923.) Given that those facts included a car leased with a full manufacturer’s warranty

issued by the manufacturer’s representative, the court was not asked to decide whether a

used car with an unexpired warranty sold by a third party reseller qualifies as a “new

motor vehicle.”

       Dagher is not the only opinion to question Jensen’s statement about express

warranties. In Kiluk, the court expressed “reservations” about the statement because it

implied that “a car accompanied by a 20-year warranty” would qualify as a “new motor

vehicle” if it were purchased used “on year 18.” (Kiluk, supra, 43 Cal.App.5th at p. 340,

fn. 4.) Kiluk questioned the wisdom of an approach that considered “every car sold with

any portion of a new-vehicle warranty remaining” to be a new motor vehicle, and stated it

was more likely the phrase “other motor vehicle sold with a manufacturer’s new car

warranty” refers to “cars originally sold with a new motor vehicle warranty, not

subsequent sales.” (Ibid.)

       We agree with Kiluk on this point. In other words, we agree with Jensen’s holding

but not all of its reasoning. And the holding hurts, not helps, plaintiffs’ argument.

BMW’s attempt to avoid liability by claiming the vehicle wasn’t actually a demonstrator

exemplifies the need for a catchall provision covering any not-previously-sold car

accompanied by a full new car warranty.

       Having examined the statutory provision, its place within the Act as a whole, and

its legislative history, we conclude the phrase “other motor vehicles sold with a


                                             18
manufacturer’s new car warranty” refers to cars sold with a full warranty, not to

previously sold cars accompanied by some balance of the original warranty. We therefore

conclude the trial judge was correct to conclude plaintiffs’ truck does not meet the

definition of “new motor vehicle” and to dismiss their claim against FCA as a result.

       As a final point, we note our conclusion doesn’t mean that plaintiffs or others in

their position have no legal recourse against a manufacturer who fails to conform a

vehicle to an applicable, unexpired express warranty. Though not entitled to the Act’s

refund-or-replace remedy, the beneficiary of a transferrable express warranty can sue a

manufacturer for breach of an express warranty to repair defects under the California

Uniform Commercial Code. (Cal. U. Com. Code, §§ 2313, 2714, 2715.)

                                            III

                                     DISPOSITION

       We affirm the judgment. Appellants shall bear costs on appeal.

       CERTIFIED FOR PUBLICATION


                                                               SLOUGH
                                                                                            J.

We concur:


MILLER
                Acting P. J.


RAPAHEL
                          J.


                                            19